PER CURIAM.
Appellant’s motion for rehearing is granted. The opinion of December 8, 2009, is withdrawn and the following opinion is hereby substituted therefor.
Appellant appeals an order designating him as a sexual predator upon the state’s motion made pursuant to section 775.21(5)(c), Florida Statutes. Appellant moved for rehearing and appealed when rehearing was denied. We find that our jurisdiction was not timely invoked because there is no authorization for a motion for rehearing directed to such an order. This appeal is therefore dismissed. See Griffis v. State, 593 So.2d 308 (Fla. 1st DCA 1992) (abrogated by rule amendment, Amendments to the Fla. R.Crim. P., 886 So.2d 197, 210 (Fla.2004)); Ward v. Bragg, 957 So.2d 670 (Fla. 1st DCA 2007); Lewis v. State, 928 So.2d 384 (Fla. 1st DCA 2006); Potucek v. Smeja, 419 So.2d 1192 (Fla. 2d DCA 1982); Nationwide Ins. Co. v. Forrest, 682 So.2d 672 (Fla. 4th DCA 1996).
Dismissal of this appeal shall not serve as a procedural bar to consideration on the merits of a challenge to the sexual predator designation by appellant in accordance with Saintelien v. State, 990 So.2d 494 (Fla.2008).
DISMISSED.
KAHN, LEWIS, and WETHERELL, JJ., concur.